            Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 1 of 9



 1   Joy Bertrand, Esq.
     PO Box 2734
 2   Scottsdale, Arizona 85252-2734
     Telephone: 602-374-5321
 3   Fax: 480-361-4694
     joyous@mailbag.com
 4   www.joybertrandlaw.com
     Arizona State Bar No. 024181
 5
     ATTORNEY FOR: DEFENDANT
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE DISTRICT OF ARIZONA

10
     United States of America,
11
          Plaintiff,                                 CR-2018-0422-SMB
12
           v.                                        DEFENDANTS’ OBJECTION AND
13
                                                     BRIEF IN OPPOSITION TO THE
14   Joye Vaught,                                    COURT’S PROPOSED USE OF
15         Defendant.                                SIMULTANEOUS PEREMPTORY
                                                     JUROR STRIKES
16

17

18

19         NOW COMES the Defendant through their Counsel, to submit their
20
     opposition to the Court’s proposed use of simultaneous peremptory juror strikes,
21

22   often referred to as “blind strikes.” As further grounds therefore, the Defendants
23
     submit the following:
24

25

26

27

28

29




                                            Page 1
              Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 2 of 9



 1                                        INTRODUCTION
 2
             A defendant’s right to exercise peremptory challenges is “one of the most
 3

 4   important of the rights secured to the accused.”1
 5
             Local Rule of Criminal Procedure 24.1 does not mandate blind strikes.
 6

 7   Rather, it allows this Court to direct a different form of strikes. The Ninth Circuit
 8
     has consistently noted that the strike method used in a particular trial rests in the
 9

10
     sound discretion of the Court. 2

11
             The question for this specific case is:
12
             Both Fed. R. Crim. Pro. 24(b) and local rule 24.1 allow for different strike
13
             methods. In this complex matter, with a large venire panel and differing
14           interests of the Parties, would the blind strike method ensure a fair trial for
15           all involved? The answer is “No.”

16
             The “Arizona” or “blind strike” method in this case is not in the best
17

18
     interests of either the Government or the Defense. Because it has fewer strikes to

19   use and risks wasting the few it does have, it was shocking to hear the
20
     Government oppose alternating strikes. If the Court is not amenable to
21

22   alternating strikes, then one option may be a method recently used by Judge
23
     Collins in Tucson, in which each side conducts a group of strikes at a time. This
24

25   option will be discussed further, below.
26

27
     1
28
         Pointer v. United States, 151 U.S. 396, 408 (1894).
     2
29       United States v. Warren, 25 F.3d 890, 894 (9th Cir. 1994) (internal cites omitted).


                                                  Page 2
             Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 3 of 9



 1                                      DISCUSSION
 2
     I.     This Unusual Case is Not Appropriate for Blind Strikes.
 3

 4          Of all the times in this trial to choose possible time saving over process,
 5
     jury selection is not it.
 6

 7          The one thing all involved in this can agree upon is that nothing about this

 8
     case is “normal.” Not its novel issues. Not its complexity. Not the number of
 9
     people involved. Not the times in which this trial will be held – in the midst of
10

11   the Covid pandemic.
12
            This trial will be lengthy. It will be exhausting for all involved. In
13

14   conducting this trial in the midst of an uncontrolled spread of the Delta Covid-19
15
     variant, all involved will be asked to put their health and lives in jeopardy to
16

17   hold this trial.3 The last thing any of the Parties want to do is add any more
18
     inconvenience or time to this event.
19

20

21   3 Kathy Katella, “5 Things to Know About the Delta Variant,” Yale Medicine, last
22   updated August 18, 2021, available at https://www.yalemedicine.org/news/5-
     things-to-know-delta-variant-covid (last visited August 25, 2021):
23

24          “Delta will certainly accelerate the pandemic.” The first Delta case was
            identified in December 2020, and the variant soon became the
            predominant strain of the virus in both India and then Great Britain. By
25

26          the end of July, Delta was the cause of more than 80% of new U.S. COVID-
27
            19 cases, according to CDC estimates.
            ....
28
            “In a completely unmitigated environment—where no one is vaccinated or
29
            wearing masks—it’s estimated that the average person infected with the

                                              Page 3
            Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 4 of 9



 1         To be clear, this trial – like the jury trials that convene every week in this
 2
     nation – is an event. The American jury trial – with all of its imperfections – is
 3

 4   the cornerstone of our democracy. As Justice Scalia wrote, the jury trial, “was
 5
     designed ‘to guard against a spirit of oppression and tyranny on the part of
 6

 7   rulers,’ and ‘was from very early times insisted on by our ancestors in the parent
 8
     country, as the great bulwark of their civil and political liberties.”4
 9

10         The logistics of voir dire and jury selection in this case are complex. We

11
     anticipate a venire panel of more than 100 people. Because of Covid social
12

13
     distancing rules, voir dire will be done in what appears to be groups of twenty

14   venire persons. As the Defense understands it, the Parties will exercise their
15
     peremptory strikes after all one hundred-or-so people have been examined. This
16

17   portion of the proceedings, in itself, is a massive undertaking.
18

19

20

21

22
           original coronavirus strain will infect 2.5 other people,” Dr. [F. Perry]
           Wilson [Yale Medicine epidemiologist] says. “In the same environment,
23

24         Delta would spread from one person to maybe 3.5 or 4 other people.”
25
           “Because of the math, it grows exponentially and more quickly,” . . . “So,
26         what seems like a fairly modest rate of infectivity can cause a virus to
27         dominate very quickly.”

28   4United States v. Guadin, 515 U.S. 605, 510-11 (1996) (quoting J. Story,
29   Commentaries on the Constitution of the United States 540-41 n.2 (4th ed. 1873).


                                              Page 4
              Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 5 of 9



 1           Then the Parties will confer with the Court about strikes for cause. Once
 2
     those strikes are complete, the Parties will have the opportunity to make their
 3

 4   peremptory strikes.
 5
             The Defendants share some interests. They are, however, in no way
 6

 7   similarly situated. The Government indicted the former owners of a multi-
 8
     million dollar company, along with the company’s former middle-managers and
 9

10   two people, who are, in essence, “street level” employees. The Court has allotted

11
     eighteen peremptory strikes for the Defense –three for each Defendant.
12

13
             With these limits, each strike for each Defendant has much more value

14   than peremptory strikes usually would. Blind strikes create the risk of wasting
15
     one, if not all, of a Defendant’s three precious strikes.
16

17           To what end? Possibly saving twenty minutes in a twelve-week trial?
18
     II.   Alternating Strikes Make Batson Problems Easier to Spot than with
19   Blind Strikes.
20
             Blind strikes, with such a large venire panel also make protecting against
21

22   race-based strikes by the Government extremely difficult. As Justice Kavanaugh
23
     noted in Flowers v. Mississippi, Batson now extends beyond striking African-
24

25   Americans from a jury panel. Batson prohibits juror strikes based on any race.
26
     Batson also prohibits juror strikes based on gender.5 The job of enforcing Batson
27

28

29
     5   ___ U.S. ___, 139 S.Ct. 2228, 2243 (2019).


                                                Page 5
              Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 6 of 9



 1   “rests first and foremost with trial judges . . . America’s trial judges operate at the
 2
     front lines of American justice. In criminal trials, trial judges possess the primary
 3

 4   responsibility to enforce Batson and prevent racial discrimination from seeping
 5
     into the jury selection process.”6
 6

 7           With blind strikes, we only see the first seventee (twelve plus five
 8
     alternates) people remaining. The pattern of strikes is not shown. As one
 9

10   commentator has noted, “Race-based peremptory strikes are almost always

11
     invisible, or at least, as Batson has shown, hard to prove. Only when such strikes
12

13
     are added up can they be seen. Batson is a reminder that a legal system formally

14   blind to race is just as often blind to racism.”7
15
     III.    A Suggested Balance Between Blind Strikes and Alternating Strikes.
16

17           If the Court believes, despite the details above, that efficiency demands
18
     blind strikes, then the Defense suggests an alternative recently used in a Tucson
19

20   federal jury trial: a modified alternate strike system. In this system, the
21
     Government would make half of its strikes first, then each Defendant would
22

23
     make one of his or her strikes; the venire list would then be sent back to the

24

25
     6   Id. (internal cites omitted).
26

27
     7Gilad Feldman, “Why is it so Easy for Prosecutors to Strike Black Jurors?” The
     New Yorker, June 5, 2015, available at
28   https://www.newyorker.com/news/news-desk/why-is-it-so-easy-for-
29   prosecutors-to-strike-black-jurors (last visited August 25, 2021).


                                               Page 6
            Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 7 of 9



 1   Government to make its remaining strikes; then each Defendant would make the
 2
     rest of his or her strikes.
 3

 4          This approach was used recently by Judge Collins in Tucson in United
 5
     States v. Langford, 18CR1307. According to defense counsel in that matter, Tom
 6

 7   Higgins, the process went smoothly and kept jury selection moving forward in a
 8
     timely manner.
 9

10
                                      CONCLUSION

11
            For the foregoing reasons, the Defendants respectfully asks this Court to
12
     allow back-and-forth peremptory juror strikes, instead of simultaneous strikes.
13

14   Alternatively, the Defense asks this Court to implement a modified strike
15
     method, in which the two sides make their strikes in alternating groups.
16

17

18
     DATED: August 27, 2021             Respectfully submitted,
19

20
                                        Thomas H. Bienert Jr.
                                        Whitney Z. Bernstein
21                                      Bienert Katzman Littrell Williams LLP
22
                                        By:         /s/ Thomas H. Bienert, Jr.
23                                                         Thomas H. Bienert Jr.
24
                                              Attorneys for Defendant James Larkin

25

26

27

28

29




                                              Page 7
           Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 8 of 9



 1   DATED: August 27, 2021         Gary S. Lincenberg
 2                                  Ariel A. Neuman
                                    Gopi K. Panchapakesan
 3                                  Bird, Marella, Boxer, Wolpert, Nessim,
 4                                  Drooks, Lincenberg & Rhow, P.C.

 5                                  By:         /s/ Gary S. Lincenberg
 6                                                     Gary S. Lincenberg
                                          Attorneys for Defendant John Brunst
 7

 8
     DATED: August 27, 2021         Paul J. Cambria
 9                                  Erin McCampbell
                                    Lipsitz Green Scime Cambria LLP
10

11                                  By:         /s/ Paul J. Cambria
                                                       Paul J. Cambria
12
                                          Attorneys for Defendant Michael Lacey
13

14   DATED: August 27, 2021         Feder Law Office, P.A.
15
                                    By:         /s/ Bruce S. Feder
16
                                                       Bruce S. Feder
17                                        Attorney for Defendant Scott Spear
18

19
     DATED: August 27, 2021         The Law Office of David Eisenberg, PLC

20                                  By:         /s/ David Eisenberg
21                                                     David Eisenberg
                                          Attorney for Defendant Andrew Padilla
22

23
     DATED: August 27, 2021         Joy Bertrand Esq. LLC
24
                                    By:         /s/ Joy Malby Bertrand
25
                                                       Joy Malby Bertrand
26                                        Attorney for Defendant Joye Vaught
27

28

29




                                          Page 8
            Case 2:18-cr-00422-SMB Document 1243 Filed 08/26/21 Page 9 of 9



 1                             CERTIFICATE OF SERVICE
 2
           On August 26, 2021, I, Joy Bertrand, attorney for the Defendant, Joye
 3

 4   Vaught, filed the foregoinng with the Arizona District Court’s electronic filing
 5
     system. Based on my training and experience with electronic filing in the federal
 6

 7   courts, it is my understanding that a copy of this request will be electronically
 8
     served upon opposing counsel and codefendant counsel upon its submission to
 9

10
     the Court.

11
           Respectfully submitted this 26th day of August, 2021.
12

13

14                                   s/Joy Bertrand
15                                   Joy Bertrand
                                     Attorney for Defendant Vaught
16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 9
